Citation Nr: 1229680	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease with angina pectoris, unstable angina, atherosclerotic heart, and unstable hypertension, status post multiple and coronary artery bypass surgery.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 through March 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran was afforded a Decision Review Officer hearing in June 2008 and a transcript of this proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

According to a September 2011 statement by the Veteran, it is unclear whether he is requesting the assistance of a representative in his appeal.  

Pursuant to regulation, the Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2011).  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual M21- 1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

The Board also notes that the Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated since October 2011.  The Board also observes that text from the May 2011 VA examination report is cut off on the right side of the examination report.  Therefore, a complete copy of the May 2011 VA examination report (with all of the text included) should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file relevant VA medical treatment records pertaining to the Veteran since October 2011.  If there are no VA medical records dated after October 2011, this finding should be documented in the claims folder.  In addition, print out a complete copy of the May 2011 VA examination report (with all of the text included).  Ensure that the text is not cut off on the right side of the examination report and associate it with the Veteran's claims file.

2.  Request that the Veteran clarify whether he requests representation in this appeal.  The RO should clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation concerning such representation should be associated with the claims file.

3. If the Veteran obtains representation, allow the Veteran's appointed representative an opportunity to review the Veteran's file and to submit argument in support of the Veteran's claims, via a VA Form 646, Statement of Accredited Representative, or the equivalent thereof.

4. At the completion of this development, if no additional evidence has been submitted, return the claims to the Board for final adjudication. If additional evidence is received by the appellant or his representative, readjudicate the claims. If the claims remain denied, issue to the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

If the Veteran obtains representation, refer this case with the claims folder to the appellant's state representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case. 

At the completion of this development, if no additional evidence has been submitted, return the claims to the Board for final adjudication. If additional evidence is received by the appellant or his representative, readjudicate the claims. If the claims remain denied, issue to the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


